 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT STANLEY WOODS aka                           No. 2:12-cv-00562 MCE CKD P
      SALADIN RUSHDAN,
12
                         Plaintiff,
13                                                       ORDER
             v.
14
      HAMKAR, et al.,
15
                         Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se in this civil rights action that was filed

18   pursuant to 42 U.S.C. § 1983 and was closed on March 30, 2016. Currently pending before the

19   court is plaintiff’s motion for enforcement of the settlement agreement and request to hold

20   defendants in contempt of court. ECF No. 124. Defendants have not filed a response. For the

21   reasons explained herein, the court will deny plaintiff’s motion.

22          I.      Procedural History

23          This action was commenced on March 2, 2012 against five physicians at California State

24   Prison-Sacramento alleging deliberate indifference to plaintiff’s ongoing medical needs for his

25   keloidal condition in violation of the Eighth Amendment. See ECF No. 6 (screening order). The

26   parties reached a settlement agreement on or about February 16, 2016 and the case was

27   voluntarily dismissed with prejudice on March 29, 2016 pursuant to the terms of the settlement

28   agreement. See ECF No. 117. The court retained jurisdiction to enforce the settlement
                                                         1
 1   agreement for a period of twelve months “from the date the agreement is executed by all

 2   parties….” See ECF No. 124 at 7. On August 11, 2016, the court denied plaintiff’s prior motion

 3   to enforce the settlement agreement. ECF No. 123.

 4            On December 11, 2018, plaintiff filed a second motion to enforce the terms of the

 5   settlement agreement including a request that defendants be held in contempt of court. ECF No.

 6   124. The motion describes several prison transfers that have occurred to plaintiff after the

 7   settlement agreement was reached. Id. at 1-2. Although plaintiff was dissatisfied with the

 8   medical care he received at California Men’s Colony-East1, he was willing to “sign a disclaimer

 9   that would allow Plaintiff to be seen by any dermatologist not just one on CDCR’s list” in order

10   to remain at that prison which offers “Parole Board accredited programs that would help Plaintiff

11   gain a parole date.” Id. at 2. Plaintiff also indicates that his transfer out of CMC-East would

12   result in him losing a single cell as well as “many personal items.” Id. at 3. By way of relief,

13   plaintiff requests a court order preventing his transfer from CMC-East and requiring the medical

14   unit at that prison to “obey the settlement as written.” Id. at 4. In the event of his transfer,

15   plaintiff seeks $250,000 in damages against defendants. Id.

16            A review of the docket in this case indicates that plaintiff was transferred to R.J. Donovan

17   Correctional Facility on or about January 14, 2019. ECF No. 125 (Notice of Change of Address).

18            II.    Analysis

19            Based on the express terms of the settlement agreement in this case, the court no longer

20   has jurisdiction to enforce the terms of the settlement. See ECF No. 124 at 7. The agreement
21   provides that the court would retain jurisdiction for “twelve months from the date the agreement

22   is executed by all parties…” which occurred on February 24, 2016. Id. Thus, the court was

23   divested of jurisdiction to enforce the settlement agreement on February 24, 2017. Plaintiff was

24   not transferred to CMC-East until August 30, 2018. ECF No. 124 at 2. Even using this date as

25   the purported breach of the settlement agreement, the court would not have jurisdiction over

26   plaintiff’s motion. Moreover, it appears that plaintiff preemptively filed the motion to enforce the
27

28   1
         Hereinafter “CMC-East.”
                                                         2
 1   settlement agreement before he was actually transferred out of CMC-East. See ECF No. 125. As

 2   a result of the lack of jurisdiction, the court will deny plaintiff’s motion.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. Plaintiff’s motion for enforcement of the settlement agreement (ECF No. 124) is

 5               denied; and,

 6           2. This case shall remain closed.

 7   Dated: March 19, 2019
                                                        _____________________________________
 8
                                                        CAROLYN K. DELANEY
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16   12/wood0562.motion2enforce.docx

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
